                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION




 MICHAEL A. MARTINDALE,
                                                    CV 18–95–H–BMM–JTJ
                      Plaintiff,

       vs.                                           ORDER

 PAUL REES, M.D.,

                      Defendant.

      Plaintiff Michale Martindale is a state prisoner proceeding without counsel.

Martindale filed a Complaint alleging Dr. Rees denied him adequate medical care

in violation of the Eight Amendment. (Doc. 2.) Martindale also filed a Motion for

Temporary Restraining Order and Preliminary Injunction. (Docs. 2-3, 2-5.) Dr.

Rees has filed an Answer and response to the Motion for Temporary Restraining

Order and Preliminary Injunction. (Doc. 11.)

      Magistrate Judge John Johnston entered his Findings and Recommendations

in this matter on January 9, 2019. (Doc. 12.) Judge Johnston determined that

Martindale has failed to establish a likelihood of success on the merits of his

Eighth Amendment claim and failed to meet the requirements for preliminary

injunctive relief pending disposition of his claims. Id. at 7. Neither party filed

objections.

                                          -1-
      Absent objection, this Court reviews findings and recommendations for clear

error. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en

banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is

left with a “definite and firm conviction that a mistake has been committed.”

United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). The

Court finds no error in Judge Johnston’s Findings and Recommendations.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 12) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Plaintiff Michael Martindale’s Motion

for Temporary Restraining Order and Preliminary Injunction (Docs. 2-3, 2-5) are

DENIED.

      DATED this 27th day of February, 2019.




                                        -2-
